DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 08/10/2021 and 09/03/2021 have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the applicant's preliminary amendment filed on 05/25/2022.  The applicant(s) corrected some errors in the specification, canceled claim 1, and added new claims 2-16 (see the amendment: pages 6-8).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 9-14 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claims 9, limitation of “…determining the number of instances that the indication is received during a second period of time” failed to comply with the written description requirement, because the limitation is not specifically recited or described in the original specification (so that the claim introduced new subject matter).
Regarding claims 10, claim including limitations of “…determining whether the number of instances that the indication is received during the second period of time exceeds a predetermined threshold; and in accordance with determining that the number of instances that the indication is received during the second period of time exceeds the predetermined threshold: retrieving the at least one pronunciation; and sending the at least one pronunciation to the first user device” as a whole, failed to comply with the written description requirement, because the limitations are not specifically recited or described in the original specification (so that the claim introduced new subject matter).
Regarding claims 11-14, the rejection is based on the same reason described for claim 10, because these dependent claims inherit/include the same problematic limitations of its parent claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 2-4, 6-8 and 15-16 are rejected under 35 U.S.C. 102(b) as being anticipated by CHEN et al. (US 2008/0208574) hereinafter referenced as CHEN.
As per claim 2, CHEN discloses ‘name synthesis’ (title), comprising:
receiving (or ‘input’) a name (read on a name in ‘text string’ or in a ‘one or more audio files’, such as ‘name’ for ‘Johansson’) (Figs. 4-5, p(paragraph)22-p23, p35); 
storing (or ‘saves’) one or more phonetic pronunciations (read on ‘phoneme string’ with corresponding created ‘audio file’) associated with the name (‘for the name’) (Figs. 3-5, p25, p33-p34, p40-p44, wherein ‘name database 12’ storing ‘records’ includes ‘a phoneme string representative of the pronunciation of the name’ in ‘pronunciation field 56’ is also read on the claimed limitation); 
receiving (from user, or from the client device, or from the system) an indication of the one or more phonetic pronunciations associated with the name (read on ‘indication of that ‘selection’ of the ‘user’ regarding ‘a language or location of origin’ to ‘choose’ that ‘audio file as a pronunciation for the given name’, in a broad sense) from one or more user devices (read on ‘client device’ and/or ‘system’) (Fig. 7B, p36); and 
determining (‘decide’ and/or ‘choose’) usage data (read on ‘information’ referred to the ‘indication of that selection’ for storage in the meta field’ to ‘help to prioritize records of pronunciation in future usage’, so as being usage data) associated with the one or more phonetic pronunciations associated with the name (i.e. as ‘pronunciation for the given name’), (Figs. 3, 7B and 7C, p36, p25-p28, wherein ‘information as to how many times of the particular record has been chosen as an acceptable pronunciation for the name in question by users’ and ‘information about the source of the pronunciation provided’ including ‘information about a user who provided the information, when the information was provided and how the user provided the information’ are also read on claimed usage data).
As per claim 3 (depending on claim 2), the rejection is based on the same reason described for claim 2, because it also reads on the limitation of claim 3.
As per claim 4 (depending on claim 2), the rejection is based on the same reason described for claim 2, because it also reads on the limitation of claim 4 (also see p17, p19, p48).
As per claim 6 (depending on claim 2), CHEN further discloses “providing at least one of the pronunciations associated with the name to a first user device (such as ‘client device 20’ by ‘the user’)  based on the usage data (as stated for claim 2, see above)” (p36, p26).
As per claim 7 (depending on claim 4), CHEN further discloses “the selection of the at least one of the one or more phonetic pronunciations is a selection on a screen of the one or more user devices” (Figs. 7A-7E, p36).
As per claim 8 (depending on claim 4), CHEN further discloses “the selection of the at least one of the one or more phonetic pronunciations is a verbal selection (read on performing ‘voice/speech recognition’ on  a recoded ‘audio file’ (or ‘pronunciation for the textual string’ of ‘the user’ and selection as acceptable ‘phoneme’ to ‘the database’ based on ‘user’s evaluation’, in light of the specification p71)” (Fig. 6B, blocks 202, 220 and 252, p36, p47-p48).
As per claim 15, it recites a device.  The rejection is based on the same reason described for claim 2, because the claim recites/includes the same/similar the limitations as claim 2, wherein additional limitations regarding ‘one or more processors (processing unit)’, ‘memory’ and related ‘programs’ are also disclosed by CHEN (Fig. 8, p52-p53).
As per claim 15, it recites a non-transitory computer-readable storage medium.  The rejection is based on the same reason described for claim 2, because the claim recites/includes the same/similar the limitations as claim 2, wherein additional limitations regarding ‘one or more processors (processing unit)’, ‘memory’ and related ‘programs’/‘instructions’ are also disclosed by CHEN (Fig. 8, p52-p53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEN in view of REDING  et al. (US 2005/0216273) hereinafter referenced as REDING . 
As per claim 5 (depending on claim 2), even though CHEN discloses “the usage data include an amount of instances that the indication is received (read on ‘information as to how many times the particular record has been chosen as an acceptable pronunciation for the name’ in a broad sense)” (p26, p36, also see rejection for claim 2 above), CHEN does not expressly disclose the receival “during a period of time.”  However, the similar concept/feature is well known in the art as evidenced by REDING who discloses ‘methods and apparatus for performing speech recognition over a network and using speech recognition results’ (title), comprising ‘updated models’ transmitted to (so as being received by) ‘system’ using ‘the speech recognition models’ with ‘preselected period of time’ (read on during a period of time), and updating ‘speech recognition models on a periodic basis (also read on read on during a period of time)’ (p125-p126). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that transmitting/receiving indicative information (such as information regarding how many times the particular record has been chosen as an acceptable pronunciation for the name) during a period time or periodically could be used in the same/similar way as used for transmitting/receiving (or updating) speech recognition model data, and to combine teachings of CHEN and REDING together by providing a mechanism of receiving related indication information (such as how many times the particular record has been chosen as an acceptable pronunciation for the name) as usage data (such as data in meda field of the database) during a period of time or periodically, as claimed, for the purpose (motivation) of improving and enhancing speech processing system and/or offering better way to provide an indication of the correct pronunciation of a name (REDING: p15; CHEN: p8).  
As per claim 9 (depending on claim 5), as best understood in view of claim rejection under 35 USC 112 1st, see above, the rejection is based on the same reason described for claim 5, because it also reads on the limitation of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
September 28, 2022
/QI HAN/Primary Examiner, Art Unit 2659